  Case: 1:20-cv-00270-SJD-KLL Doc #: 7 Filed: 04/30/20 Page: 1 of 3 PAGEID #: 38




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

THE ANIMAL HOSPTIAL ON MT.                         )      Civil Action No. 1:20-cv-00270
LOOKOUT SQUARE, INC.                               )
                                                   )
              Plaintiff,                           )      Judge Susan J. Dlott
                                                   )
              v.                                   )
                                                   )
MASTERS PHARMACEUTICAL, LLC, et al.                )
                                                   )
              Defendants.                          )

         MOTION TO WITHDRAW OR VACATE ORDER OF APRIL 20, 2020

       Pursuant to Rules 41(a) and 60(b) of the Federal Rules of Civil Procedure, Plaintiff The

Animal Hospital on Mt. Lookout Square, Inc. (“Animal Hospital”) respectfully requests that the

Court withdraw or vacate the Order (Doc. #6) of April 20, 2020.

                                           Respectfully submitted,

                                           /s/ Matthew E. Stubbs
                                           George D. Jonnson
                                           Matthew E. Stubbs
                                           Geri Hernandez
                                           MONTGOMERY JONSON LLP
                                           600 Vine Street, Suite 2650
                                           Cincinnati, OH 45202
                                           Phone:         (513) 768-5227
                                           Fax:           (513) 768-9227
                                           Email:         gjonson@mojolaw.com
                                                          mstubbs@mojolaw.com
                                                          ghernandez@mojolaw.com
  Case: 1:20-cv-00270-SJD-KLL Doc #: 7 Filed: 04/30/20 Page: 2 of 3 PAGEID #: 39




                                  MEMORANDUM IN SUPPORT

        On April 20, 2020, Animal Hospital filed a Notice of Voluntary Dismissal (Doc. #5)

pursuant to Federal Civil Rule 41(a)(1)(A)(i). Voluntary dismissals under Rule 41(a)(1) are, unless

stated otherwise, without prejudice. See Fed. R. Civ. Pro. 41(a)(1)(B)(“Unless the notice or

stipulation states otherwise, the dismissal is without prejudice.”) The Notice of Voluntary

Dismissal contained no language that this matter was being dismissed “with prejudice”; therefore,

the dismissal was without prejudice. See also Wellfount Corporation v. Hennis Care Centre of

Bolivar, Inc., 951 F.3d 769, 772 (6th Cir. 2020)(“a notice of dismissal under Rule 41(a)(1) is self-

effectuating and never subject to review”).

        The Order of April 20, 2020 incorrectly stated this matter was dismissed with prejudice.

See Order (Doc. #6, PageID# 37)(“this action (including all claims by all parties) is hereby

DISMISSED WITH PREJUDICE”.)(capitalization and parenthesis in original). Additionally, the

Order incorrectly stated that this matter “has been settled.” Order (Doc. #6, PageID# 37). As the

matter has not been settled and should not be dismissed with prejudice, Animal Hospital requests

that this Court withdraw or vacate the Order of April 20, 2020, which this Court has the right to

do under Rule 60(b). See Fed. R. Civ. Pro. 60(b)(“On motion and just terms, the court may relieve

a party or its legal representative from a final judgment, order, or proceeding for the following

reasons: . . . (6) any other reason that justifies relief.”)

                                            CONCLUSION

        For all of the foregoing reasons, Plaintiff The Animal Hospital on Mt. Lookout Square,

Inc. respectfully requests that the Court withdraw or vacate the Order (Doc. #6) of April 20, 2020.
  Case: 1:20-cv-00270-SJD-KLL Doc #: 7 Filed: 04/30/20 Page: 3 of 3 PAGEID #: 40




                                              Respectfully submitted,

                                              /s/ Matthew E. Stubbs
                                              George D. Jonnson
                                              Matthew E. Stubbs
                                              Geri Hernandez
                                              MONTGOMERY JONSON LLP
                                              600 Vine Street, Suite 2650
                                              Cincinnati, OH 45202
                                              Phone:         (513) 768-5227
                                              Fax:           (513) 768-9227
                                              Email:         gjonson@mojolaw.com
                                                             mstubbs@mojolaw.com
                                                             ghernandez@mojolaw.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system.

                                              /s/ Matthew E. Stubbs
